              DISTRICT COURT OF THE VIRGIN ISLANDS
              DIVISION OF ST. THOMAS AND ST. JOHN

LAWRENCE CARTY, et al.,            )
                                   )
              Plaintiff,           )
                                   )
              v.                   )     Civil No. 94-78
                                   )
KENNETH MAPP, et al.,              )
                                   )
              Defendants.          )
                                   )

ATTORNEYS:

Eric Balaban
National Prison Project of the ACLU
Washington, DC
     For the plaintiff Lawrence Carty,

Claude Walker, Acting AG
Shari N D’Andrade, AAG
Carol Thomas-Jacobs, AAG
Richard Schrader, JR, AAG
Ariel Marie Smith-Francois, AAG
Virgin Islands Department of Justice
Christiansted, VI
     For the defendant Governor Kenneth Mapp.

                              ORDER
GÓMEZ, J.

    On November 15, 2018, the Court held a telephonic status

conference in this matter. At that conference, Lawrence Carty

(“Carty”) indicated that certain documents and videos that had

been requested from Kenneth Mapp (“Mapp”) had not yet been

provided by Mapp. Thereafter, Mapp agreed to produce the

outstanding documents and videos not later than November 19,

2018. In light of the late submission of the documents and
US v. VIPD
Civil No. 8-158
Page 2

videos, Carty requested an extension of time within which to

file its Quarterly Status Report.

      The premises considered, it is hereby

      ORDERED that Carty’s motion to compel and for an extension

of time (ECF No. 1048) is GRANTED; it is further

      ORDERED that Mapp shall produce all documents requested by

Carty as set forth in Exhibit D (ECF No. 1048-4) to Carty’s

motion, and all videos requested by Carty during class counsel’s

October 30-November 2, 2018, site visit, for Carty’s receipt by

Monday, November 19, 2018; and it is further

      ORDERED that the deadline for Carty to file a Quarterly

Status Report is hereby EXTENDED to November 23, 2018.



                                    S\
                                         Curtis V. Gómez
                                         District Judge
